In a proceeding pursuant to CPLR article 78, inter alia, to restrain respondent Administrator of the Emergency Medical Services (EMS) of the New York City Health and Hospitals Corporation (HHC) from terminating petitioner’s employment as a probationary ambulance corpsman and a provisional ambulance corpsman paramedic with EMS, petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Cohen, J.), dated August 29, 1983, as denied his application for back pay for the period from September 11, 1981 through April 5, 1982 and May 4, 1983 to August 29, 1983.
On the court’s own motion, appellant’s notice of appeal is treated as an application for leave to appeal, said application is referred to Justice Lawrence, and leave to appeal is granted by Justice Lawrence.
*868Order affirmed, insofar as appealed from, without costs or disbursements, for the reasons stated by Justice Cohen at Special Term. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.